Citation Nr: 1642762	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  11-02 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for obstructive sleep apnea. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jan Dils, attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1974 and from October 2003 to July 2004, with interim service in the Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2012, the Veteran participated in an RO formal hearing.  This matter was previously before the Board in December 2015.  The case was remanded to afford the Veteran an opportunity to testify at a Board hearing.  In July 2016, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both proceedings are in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alternately maintains that he suffers from an acquired psychiatric condition that was either permanently aggravated by his second period of active duty service or is secondary to his service-connected disabilities.  See July 2016 Board hearing transcript.

In addition to the two periods of active duty, the Veteran had approximately 20 years of Reserve service.  On remand, the AOJ should determine whether all treatment records from that service have been obtained.  

In October 2012, the Veteran was afforded a VA mental disorders examination where he was diagnosed with anxiety disorder NOS.  The VA examiner concluded that the Veteran's anxiety disorder was less likely than not proximately due to or the result of his service-connected conditions.  In support of his conclusion, the VA examiner stated that the Veteran did not attribute symptoms of anxiety and depression to his service-connected conditions.  The examiner referred to medical records noting that the Veteran has consistently attributed symptoms to marital problems and problems at his job as a mine inspector, as well as to being shot during a domestic disturbance that occurred in the 1980s.  Further, the VA examiner stated that there was not support in the "collateral records" that psychiatric symptoms were in any way related to service-connected medical conditions.  

The examiner also opined that the Veteran's condition was not aggravated by service because his symptoms have consistently been within the moderate range.  The Veteran and his representative assert that his symptoms were aggravated during his second period of active duty, as evidenced by an increase in medication.    

On remand, an addendum opinion is needed for the examiner to address what evidence he was referring to when noting that "collateral records" did not show the Veteran's psychiatric symptoms were related to his service-connected disabilities.  Further, the VA examiner also did not address whether the Veteran's anxiety disorder was aggravated during his second period of service or by his service-connected disabilities, namely, his duodenal ulcer, post-operative appendectomy, residuals of anterior tibial neuropathy of the left foot, plantar fasciitis, and right hand strain.  Accordingly, a remand for an addendum opinion is necessary to address these deficiencies before the Board can adjudicate his claim.

As for the Veteran's service connection claim for sleep apnea, he testified at his Board hearing that he began experiencing problems with his sleep during the second period of his active duty service and was formally diagnosed shortly following discharge.  An October 2012 VA respiratory conditions examination noted the Veteran's diagnosis of sleep apnea and a date of diagnosis of 2004.  The VA examiner provided an opinion that it was less likely as not that the Veteran's sleep apnea was incurred in or caused by active duty service.  However, the VA examiner's opinion is inadequate for adjudication because it appears that he relied on the wrong standard of review in offering his opinion.  In particular, the examiner noted in his rationale that there was "no clear and unmistakable evidence that the sleep apnea was incurred in service."  Further, the VA examiner appeared to rely on the absence of medical records in service showing a sleep disorder in support of his conclusion.  In particular, the VA examiner referenced a service treatment record dated June 28, 2004, regarding the Veteran's complaints of sleep apnea which reflected that the Veteran was assessed with obesity.  A prior note dated April 23, 2004, also reflected an assessment of obesity and allergic rhinitis.  The examiner stated there were no other service medical records referring to complaints of or treatment for a sleep disorder.  In light of these deficiencies, a remand is required for an addendum opinion that also specifically addresses the lay reports concerning the Veteran's symptomatology both during and since active service.

On remand, the examiner should also address the Veteran's argument that his sleep apnea secondary to service-connected disabilities because the sleep apnea is caused by obesity, which is caused by his service-connected disabilities.  

As the issue of entitlement to TDIU is inextricably intertwined with the Veteran's service connection claims, adjudication of the TDIU issue will be deferred until the above-noted service connection issues are adjudicated.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to determine whether all service treatment records from the Veteran's reserve service have been obtained and associated with the record.  

2.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records, to include any records dated after August 2012.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed acquired psychiatric disorder.  The Veteran's claims file and copies of all pertinent records should be made available to the examiner for review.  

Based on the examination and review of the relevant evidence, the examiner must address the following questions:
 
(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed psychiatric disorder was aggravated by the Veteran's second period of active duty (from October 2003 to July 2004)?  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level severity of symptoms of the Veteran's psychiatric disorder that were present (i.e., a baseline) before the onset of the aggravation. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed psychiatric disorder was caused by his service-connected duodenal ulcer, post-operative appendectomy, residuals of anterior tibial neuropathy of the left foot, plantar fasciitis, or right hand strain?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's anxiety disorder NOS was aggravated by his service-connected duodenal ulcer, post-operative appendectomy, residuals of anterior tibial neuropathy of the left foot, plantar fasciitis, or right hand strain?

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level severity of symptoms of the Veteran's anxiety disorder that were present (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of sleep apnea.  The Veteran's claims file and copies of all pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should answer the following:  

(a)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed sleep apnea had its onset in service or is otherwise related to active duty service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea was caused or aggravated by his service-connected disabilities (duodenal ulcer, post-operative appendectomy, residuals of anterior tibial neuropathy of the left foot, plantar fasciitis, or right hand strain)?  In answering this question, the examiner should consider whether the Veteran's obesity is caused by his service-connected disabilities and whether the obesity caused the sleep apnea.  

The examiner should provide a complete rationale for any opinion provided and should consider, and discuss as necessary, lay statements provided by the Veteran and his wife concerning the Veteran's sleep problems both during and shortly after his second period of active duty service.  

The October 2012 VA examiner impermissibly relied on the absence of indication of actual treatment during the Veteran's active duty service, such as would be reflected in service treatment records (STRs).  The VA examiner is reminded that both the Veteran and his wife are competent to report observable symptoms of episodes of snoring and other sleep problems during and shortly after service, as this requires only personal knowledge, not medical expertise, since it comes to them through their senses.  

5.  Then re-adjudicate the Veteran's claims.  If any benefits remain denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



